Citation Nr: 0705764	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  97-12 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral lower extremity stress fractures.

2.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD) 
and schizophrenia.

3.  Entitlement to an evaluation in excess of 30 percent for 
bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from January 25, 1980 to June 
13, 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from December 1993, and March 2004 rating decisions 
of the Milwaukee, Wisconsin Regional Office (RO) of the 
Department of Veterans Affairs (VA).

With regard to the issues of entitlement to service 
connection for a psychiatric disability, and whether new and 
material evidence has been received to reopen a claim for 
service connection for bilateral lower extremity stress 
fractures, a November 1994 statement is construed as a timely 
notice of disagreement.

The issue of entitlement to service connection for a 
psychiatric disability was before the Board in March 2000 
when it was remanded for additional development.

The reopened claim of entitlement to service connection for 
bilateral lower extremity stress fractures, and the issue of 
entitlement to service connection for psychiatric disability, 
to include PTSD and schizophrenia, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  By a rating action in June 1989, the RO denied the 
veteran's claim to reopen a claim of entitlement to service 
connection for bilateral lower extremity stress fractures.  
The veteran did not complete a timely appeal.

2.  Evidence added to the record since the June 1989 RO 
determination is new; bears directly and substantially upon 
the specific matter under consideration; is neither 
cumulative nor redundant; and is of such significance that it 
must be considered in order to fairly decide the merits of 
the claim.

3.  Throughout the rating period on appeal, the veteran has 
demonstrated Level VI hearing in both the right and left ear.


CONCLUSIONS OF LAW

1.  The unappealed June 1989 rating decision, which denied 
the veteran's claim to reopen a claim of service connection 
for bilateral lower extremity stress fractures, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 
20.1103 (2006).

2.  New and material evidence has been received, and the 
claim for service connection for bilateral lower extremity 
stress fractures is reopened.  38 U.S.C.A. §§ 5103A, 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (as in effect prior to 
August 29, 2001).

3.  The criteria for evaluation in excess of 30 percent for 
bilateral hearing loss disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002).  38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   The Court in Dingess/Hartman holds that 
the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, with respect to the veteran's claim for 
an increased rating for hearing loss, VA satisfied its duty 
to notify by means of July 2003, March 2006, and May 2006 
letters from the agency of original jurisdiction (AOJ) to the 
appellant.  These letters, collectively, informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence, requested that he submit any additional evidence in 
his possession pertaining to the claim, and provided the 
veteran with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.

The above notices did not set forth the relevant diagnostic 
code (DC) for the disability at issue.  However, this is 
found to be harmless error.  Indeed, the August 2004 
statement of the case included such information, and included 
a description of the rating formula for all possible 
schedular ratings under that diagnostic code.  As such, the 
failure to include such notice in the VCAA letters did not 
prejudice the veteran here.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, complete VCAA notice was not 
accomplished until after the initial adjudication of the 
claim.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice letters was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the claim was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The 
appellant was informed that he had the opportunity to submit 
additional information or evidence and argument pertaining to 
his level of disability or when it began.  The VA also 
informed the veteran that if it changed its decision because 
of any additional evidence that the appellant told VA about 
or gave to it in response to the March and May 2006 letters, 
it would pay him as though the evidence was part of his 
current claim.  Thus, the actions taken by VA have 
essentially cured the error in the timing of such notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In Kent v. Nicholson, 20 Vet. App 1 (2006) the Court issued a 
decision that established significant new requirements with 
respect to the content of the VCAA notice for reopening 
claims.  According to the Court, in the context of a claim to 
reopen, the Secretary must look at the bases for the denial 
in the prior decision and to respond by providing the 
appellant with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  
Further, in providing instruction as to what information 
would be considered "new and material", the Court indicated 
that "material" evidence would include (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a decision of the Secretary 
determined that an evidentiary presumption had been rebutted; 
or (4) some combination or variation of the above three 
situations.  "New" evidence would be considered new only if 
it had not been submitted previously to VA and was neither 
"cumulative nor redundant" of evidence already in the 
record.  

A review of the claims file reveals that, in light of the 
Kent decision, the May 2006 VCAA notification letter sent to 
the veteran is insufficient.  Although the letter informed 
the veteran that new and material evidence could be submitted 
to reopen his claim and indicated what type of evidence would 
qualify as "new" evidence, he was not correctly informed as 
to why his prior claim had been denied or the correct type of 
evidence that would be necessary to substantiate the element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  However, 
because the instant decision reopens the veteran's service 
connection claim, any deficiency with respect to notice 
regarding new and material evidence is moot and no harm or 
prejudice to the appellant has resulted.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. 
Principi, 17 Vet. App. 412 (2004); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private and VA 
treatment records, and reports of VA examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.

Legal Criteria and Analysis

1.  New and Material Evidence

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed, except as 
provided by 38 U.S.C.A. § 5108, which indicates that "[i] f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c)(West 2002); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(d)(2006).

The veteran asserts that new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for right and left leg stress fractures.  It is 
noted that the RO initially denied service connection for 
such disability in a February 1981 rating decision on the 
basis that the in-service stress reaction injury had healed 
in service, without any residuals and there was no evidence 
of a claimed right leg fracture.  The veteran did not appeal 
that determination and it became final.  See 38 U.S.C.A. 
§ 7105.  The claim to reopen has been previously finally 
denied on several other occasions, the most recent of which 
was in a June 1989 decision.  The veteran did not appeal that 
determination and it became final.  See 38 U.S.C.A. § 7105.

At the time of the last prior denial in June 1989, the record 
reflects that the only additional evidence that the veteran 
had submitted with respect to his claimed stress fractures, 
subsequent to the evidence of record at the time of the 
February 1981 RO decision, was an August 16, 1988 statement 
from a school counselor which noted that there had been no 
problems with the veteran in physical education.  The RO 
reopened the claim, but denied the veteran's reopened claim 
for service connection.

The Board finds that additional evidence submitted subsequent 
to the June 1989 denial is new and material.  This evidence, 
which includes an April 2004 VA examination report in which 
the veteran complained of experiencing bilateral leg pain, 
was not of record at the time of the prior final RO decision 
in June 1989, and thus was not previously submitted to agency 
decisionmakers.  As such, it is considered "new."  
Moreover, such evidence, is not cumulative or redundant, and 
bears directly and substantially on whether the veteran has 
current residuals of his in-service stress reaction, a fact 
not previously established by the record.  Accordingly, the 
additional evidence, considered in conjunction with the 
record as a whole, is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  Thus, the Board concludes that evidence 
received subsequent to the June 1989 RO denial, considered in 
conjunction with the record as a whole, is new and material 
and the claim for service connection for bilateral lower 
extremity stress fractures is reopened.

2.  Increased Evaluations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 34 (1999).

The assignment of disability ratings for service connected 
hearing impairment is derived by mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

The severity of hearing loss disability is determined for VA 
rating purposes by the application of criteria set forth in 
38 C.F.R. § 4.85 of VA's Schedule for Rating Disabilities.  
Under, these criteria, evaluations of bilateral defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average pure tone threshold level as measured by 
pure tone audiometry tests in the frequencies of 1,000, 
2,000, 3,000 and 4,000 Hertz.  The degree of disability for 
bilateral service connected defective hearing is ascertained 
by the application of the rating schedule, which establishes 
11 auditory acuity levels, ranging from Level I (for 
essentially normal acuity) through Level XI (for profound 
deafness).  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

In addition, 38 C.F.R. § 4.86 (2006) applies to exceptional 
patterns of hearing impairment.  Under its provisions, when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
Numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  
When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

At the outset, the Board notes that the veteran filed his 
claim for an increased evaluation for his service-connected 
bilateral hearing loss disability, on December 30, 2002.  
Therefore, the rating period for consideration on appeal 
begins December 30, 2001, one year prior to the date of 
receipt of the claim upon which the March 2004 Notice of 
Disagreement was based.  38 C.F.R. § 3.400(o)(2).

In this case, the veteran asserts that an evaluation in 
excess of 30 percent is warranted for his service-connected 
bilateral hearing loss disability.  However, the results of 
the VA audiometric examination in January 2004 fail to 
demonstrate that an increased evaluation is warranted.  In 
this regard, the relevant reported pure tone thresholds of 
such evaluation, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

35
45
50
60
LEFT

30
35
60
65

In terms of speech audiometry scores, the examiner reported 
that the veteran was very slow to respond to speech despite 
repeated encouragement to do so.  According to the examiner, 
when the veteran responded, his answers were 92 percent in 
each ear, but that if you factored in his lack of responses 
to the score, they remained at 56 percent for the right ear 
and at 52 percent for the left ear.  She further noted that 
it was difficult to tell whether the scores were due to 
factors other than his hearing, such as his behavioral affect 
or medication that he may have been taking.  Thus, according 
to the examiner, the responses presented may not represent 
his best hearing ability. 

In applying the results of the above referenced audiometric 
evaluation (including the lower of the reported speech 
recognition scores) to Table VI under §4.85, the veteran had 
Level VI hearing in both the right and left ear.  The Board 
notes that the findings from both evaluations correspond to 
the current 30 evaluation.  The Board also concludes that the 
above audiological findings do not represent an exceptional 
pattern of hearing impairment, as contemplated by 38 C.F.R. 
§ 4.86(a) and/or (b) (2006).  As such, evaluation of the 
veteran's hearing impairment under such provisions is not 
warranted.

The veteran also submitted to audiological evaluation in 
March 2005.  However, the evaluation report contains the 
uninterpreted results of his pure tone threshold evaluation.  
The Board notes that it is precluded from interpreting pure 
tone threshold results in order to determine the severity of 
the veteran's current hearing loss disability.  See Kelly v. 
Brown, 7 Vet. App. 471 (1995) (holding that neither the Board 
nor the RO may not interpret graphical representations of 
audiometric data).

Therefore, although the veteran asserts that his hearing loss 
has increased in severity, the Board finds that the 
audiological findings on evaluation are of greater probative 
value than the veteran's statements regarding the severity of 
his bilateral hearing loss disability.  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim for a compensable evaluation for 
bilateral hearing loss disability, and the claim must be 
denied.

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.


ORDER

As new and material evidence has been received, the claim for 
service connection for bilateral lower extremity stress 
fractures is reopened, and the appeal, to this extent, is 
granted.

Entitlement to an evaluation in excess of 30 percent for 
bilateral hearing loss disability is denied.


REMAND

Having reopened the claim for service connection for 
bilateral lower extremity stress fractures, the reopened 
claim must be adjudicated by the RO, de novo, prior to 
appellate consideration of the reopened claim.  

With respect to the issue of entitlement to service 
connection for a psychiatric disability, to include post-
traumatic stress disorder and schizophrenia, the record 
demonstrates that in a March 2000 remand, the Board directed 
the RO to verify the veteran's reported stressors.  However, 
in a note contained in a March 2000 deferred rating decision, 
the writer indicated that he or she did not believe that 
there was "any point in taking action as specified in step 2 
[of the Board's remand], (i.e.-stressor verification) until 
we have a diagnosis of PTSD."  Although the record reflects 
that subsequent to this March 2000 rating decision, the 
veteran has been diagnosed with PTSD, there is no evidence 
that the RO ever verified the veteran's claimed stressors as 
directed by the Board in the March 2000 remand.  Given the 
foregoing, the Board finds that compliance with the March 
2000 remand has not been accomplished.  A remand by the Board 
confers on the claimant, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Where the remand orders of the Board are 
not fully implemented, the Board itself errs in failing to 
insure compliance.  As such, the Board finds that this case 
is not ready for appellate review and must be remanded for 
further development.

Moreover, the record reflects that the veteran's in-service 
stressors include allegations of physical and sexual assault.  
Thus, based on this information, the Board finds that the 
appeal may also be construed to include service connection 
for PTSD due to personal assault.  However, the record does 
not reflect that the veteran's claim has been developed or 
adjudicated under the provisions of 38 C.F.R. § 3.304(f)(3) 
(2006)(for PTSD claims based on in-service personal 
assaults).  Therefore, the Board concludes, that it must be 
determined whether the alleged assault in service, is 
verified by the record.  The Board also notes that the record 
does not reflect that the veteran has been provided a 
stressor development letter or notice of the alternate 
sources of evidence that may be utilized for verification of 
personal assaults, as contained in 38 C.F.R. § 3.304 (f)(3) 
(2006), as required by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter as to the 
reopened claim of service connection for 
bilateral lower extremity stress 
fractures, and entitlement to service 
connection for a psychiatric disability, 
to include PTSD and schizophrenia, in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), 38 C.F.R. 
§ 3.159 (2006), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), 
Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) and any other applicable 
legal precedent.  Specifically, the 
appellant and his representative should 
be informed of all information and 
evidence needed to substantiate and 
complete the claims, which information 
and evidence, if any, that he is to 
provide and which information and 
evidence, if any, VA will attempt to 
obtain.  VA must also request that the 
claimant provide any evidence in his 
possession that pertains to the claims.  
The veteran must be apprised that a 
disability rating and an effective date 
for the award of benefits will be 
assigned if service connection is 
awarded.

Advise the veteran that, based on the 
available information, his claim for 
service connection for a psychiatric 
disability, may be construed to include 
PTSD due to personal assault.  The RO 
must advise the veteran of alternate 
sources of evidence for verification of 
personal assaults, as contained in 
38 C.F.R. § 3.304(f)(3) (2006) and the VA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part 
III, Par. 5.14d.  

2.  Contact the veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for his bilateral lower 
extremity stress fractures, and/or 
psychiatric disability, since his 
discharge from service.  After securing 
the necessary authorizations for release 
of this information, the AMC should seek 
to obtain copies of all treatment records 
referred to by the veteran, not already 
of record.

3.  Thereafter, undertake all necessary 
development to verify the alleged in-
service stressors.  The VA must record 
its determination of record as to whether 
any reported stressor, to include 
personal assault, is deemed to have been 
verified.

4.  If an in-service stressor is deemed 
verified by VA, the veteran should be 
scheduled for a complete and thorough VA 
examination by a psychiatrist to 
determine the nature and etiology of all 
current psychiatric disabilities.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior, and 
pursuant, to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  

The psychiatrist must express an opinion 
as to whether the veteran meets the 
criteria for PTSD contained in DSM- IV, 
and if he meets such criteria, whether 
PTSD can be related to a stressor 
reported by the veteran and deemed 
verified by VA as having occurred during 
the veteran's active service.

If any psychiatric disorder other than 
PTSD is diagnosed, the examiner must be 
requested to opine as to whether any such 
psychiatric disability is/are 
etiologically related to, or was 
chronically aggravated by, service.  

All opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  Following completion of the above, 
the AMC should readjudicate the issues on 
appeal, to include service connection for 
a psychiatric disability to include PTSD 
and schizophrenia, and the reopened claim 
of entitlement to service connection for 
bilateral lower extremity stress 
fractures.  If any benefit sought on 
appeal is not granted, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


